             Case: 19-2260 Document:
Case 2:10-cv-14360-DPH-MKM           63 PageID.19320
                            ECF No. 404, Filed: 03/01/2021    Page: 1 Page 1 of 3
                                                        Filed 03/01/21




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                  100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt              POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
        Clerk                        CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                   Filed: March 01, 2021




 Ms. Kinikia D. Essix
 Eastern District of Michigan at Detroit
 231 W. Lafayette Boulevard
 Fifth Floor Theodore Levin U.S. Courthouse
 Detroit, MI 48226-0000

                      Re: Case No. 19-2260, Shane Group, Inc., et al v. Blue Cross Blue Shield of MI, et al
                          Originating Case No. : 2:10-cv-14360

 Dear Ms. Essix,

    Enclosed is a copy of the mandate filed in this case.

                                                   Sincerely yours,

                                                   s/Zachary Love
                                                   For Maria Welker
                                                   Case Manager

 cc: Ms. Sharon Sue Almonrode
     Christopher Andrews
     Mr. John Gueli
     Mr. Daniel E. Gustafson
     Mr. Brian Christopher Hauser
     Emily Hughes
     Mr. E. Powell Miller
     Ms. Rachel Elizabeth Mossman
     Mr. Thomas J. Rheaume Jr.
     Ms. Elizabeth Robinson
     Mr. Todd M. Stenerson

 Enclosure
             Case: 19-2260 Document:
Case 2:10-cv-14360-DPH-MKM           63 PageID.19321
                            ECF No. 404, Filed: 03/01/2021    Page: 2 Page 2 of 3
                                                        Filed 03/01/21
             Case: 19-2260 Document:
Case 2:10-cv-14360-DPH-MKM           63 PageID.19322
                            ECF No. 404, Filed: 03/01/2021    Page: 3 Page 3 of 3
                                                        Filed 03/01/21




                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

                                            ________________

                                               No: 19-2260
                                            ________________

                                                                       Filed: March 01, 2021

 SHANE GROUP, INC.; BRADLEY A. VENEBERG; SCOTT STEELE; MICHIGAN
 REGIONAL COUNCIL OF CARPENTERS EMPLOYEE BENEFITS FUND; ABATEMENT
 WORKERS NATIONAL HEALTH AND WELFARE FUND; MONROE PLUMBERS AND
 PIPE FITTERS LOCAL 671 WELFARE FUND

                 Plaintiffs - Appellees

 v.

 BLUE CROSS BLUE SHIELD OF MICHIGAN

                 Defendant - Appellee

 CHRISTOPHER ANDREWS

                 Objector - Appellant



                                             MANDATE

      Pursuant to the court's disposition that was filed 01/14/2021 the mandate for this case hereby

 issues today.



  COSTS: None
